Citation Nr: 0307361	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  94-24 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for claimed multiple 
sclerosis.  

(The issue of an increased rating for the service-connected 
chondromalacia of the right knee will be the subject of a 
later decision.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1972 to April 
1977.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the RO.  

In January 2000, the Board found that the veteran had 
presented a well-grounded claim of service connection for 
multiple sclerosis and remanded that matter to the RO for 
additional development of the record, along with the issue of 
an increased rating for the service-connected chondromalacia 
of the right knee.  

The Board is undertaking additional development on the issue 
of an increased rating for the service-connected 
chondromalacia of the right knee pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (which 
has since been codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (which has since been 
codified at 38 C.F.R. § 20.903 (2002)).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this matter.  



FINDINGS OF FACT

1.  The veteran is shown to have exhibited symptoms of 
consistent head pain around the eyes and numbness of the 
extremities in service.  

2.  The veteran's multiple sclerosis is shown as likely as 
not to have its clinical onset in 1982 during the presumptive 
period following service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
multiple sclerosis may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 
1153, 5107(a), 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the early signs and symptoms of his 
multiple sclerosis were present during service or the 
presumptive period thereafter.  

A careful review of the veteran's service medical records is 
negative for any diagnosis of multiple sclerosis (MS).  

A January 1975 medical record notes that the veteran was seen 
complaining of having headaches over his eyes, usually 
occurring in the morning and originally preceded by numbness 
of the left arm and leg, but not occurring as frequently.  
The impression was that of headaches, probably vascular.  

The other service medical records show that the veteran 
continued have complaints of having headaches during service.  

During a VA examination in January 1983, the veteran 
complained of having numbness and distress over the medial 
aspect of the medial condyle of the right femur.  

In a VA outpatient record dated in January 1985, the veteran 
complained of having numbness of the right leg.  

During an examination in May 1986, the veteran complained of 
having numbness in the right knee.  He also reported having 
weakness in the right leg.  

A July 1988 VA neurology clinic report noted that the veteran 
had progressive difficulty with his gait and equilibrium for 
many years, perhaps dating almost back to his service years.  
The veteran reported that his neurological problems began in 
1982, when he noted that his right leg would suddenly go numb 
for about 15 minutes.  

The first MS diagnosis of record is noted in an October 1988 
VA medical report.  The veteran's chief complaint was that of 
having spasticity and numbness in the extremities.  The 
report noted that the veteran had an operation of the right 
knee in December 1987 under spinal anesthesia and, since that 
time, had had intermittent episodes of leg numbness and 
paresthesia, starting in the right leg and now involving left 
leg and arms.  

The veteran also described having some visual difficulties, 
bladder problems and difficulty walking due to weakness and 
numbness in both legs.  The veteran noted that his symptoms 
were worse in the hot summer days.  

The neurological examination revealed the mental status to be 
grossly intact; however, the veteran did have a somewhat 
labile affect.  The sensory examination was notable for 
decreased light touch and pin prick on the left side of the 
body on the trunk and on the lower extremities.  

The veteran also had decreased vibration sense on the lower 
extremities and was normal in the upper bilateral 
extremities.  His deep tendon reflexes were notable for 
upgoing toes.  The cerebellar exam revealed a decreased left 
hand; a finger-nose-finger test with end point dysmetria and 
on the left side; and a somewhat ataxic heel-knee-shin 
examination as well.  The veteran was unable to tandem walk 
and had a positive Romberg on examination.  

The veteran was admitted for inpatient testing to evaluate 
the diagnosis of MS.  The veteran's initial work up included 
a computerized axial tomography (CAT) scan without contrast, 
but this was notable primarily for moderately enlarged 
ventricles bilaterally with extension somewhat of the 
posterior horns and lateral ventricles, however, there were 
no other masses or local lesions noted.  

The veteran had brain stem auditory evoked responses which 
showed some mild bilateral slowing but were otherwise within 
normal limits as was visual evoked responses.  The veteran 
was prescribed a steroid regimen and discharged.  The 
inpatient report notes a final diagnosis of probable multiple 
sclerosis.  

At a VA outpatient clinic in April 1990, the veteran 
complained of having severe headaches, suffering from those 
headaches in the past.  

A December 1992/January 1993 VA consultation report noted 
left hemiparesis secondary to MS which by history dated back 
to 1982.  The veteran's first symptoms were those of numbness 
of the hands, numbness of the feet and loss of visual acuity.  
The physician indicated that the MS should be service-
connected because its onset of symptoms dating back to 1982.  

The RO obtained an expert medical opinion from a VA 
neurologist in November 1993.  The doctor noted the past 
medical history, indicating that the various statements were 
conflicting and confusing, with neurological symptoms dating 
from either 1987 or 1982.  

The examiner noted that the veteran's headaches occurred in 
association with brief left-sided numbness in 1975, most 
likely representative of migraine (vascular) headaches and 
were unlikely related to MS.  

The doctor noted that other physicians related symptoms 
dating to 1982, but no records from that year were provided 
for corroboration.  The doctor noted that if confirmed, the 
symptoms from 1982 could be consistent with MS.  However, 
based solely on the content of the provided medical records, 
no firm conclusion could be made regarding the veteran's 
neurological status in 1982.

In January 2000, the case was remanded to the RO for 
additional development of record, to include another VA 
examination in June 2002.  The examiner reviewed the 
veteran's medical history, as noted hereinabove, and noted 
the first diagnosis of MS in 1987.  

The examiner also determined that the earliest date of onset 
for the veteran's symptoms of numbness and paresthesias would 
have been the late 1980's; there was no evidence of those 
complaints occurring during the 1970's.  The examiner noted 
that the veteran had had progressive left-sided weakness over 
the years, but that there was no evidence of any complaint of 
treatment or diagnosis connected with MS in the service 
medical records.  

The veteran was noted to have had sinus discomfort in the 
late 1970's as well as occasional headaches.  The impression 
at that time was that of chronic sinusitis.  The examiner 
also pointed out that there were no neurological 
abnormalities found on the veteran's separation examination.  
The examiner also pointed out that a January 1983 VA 
examination revealed deep tendon reflexes were equal and 
active.  

The examiner noted that symptoms consistent with MS were 
noted in the late 1980's, but that no evidence of MS 
manifested to a compensable degree within 7 years of 
discharge from service.  

The examination revealed weakness in the periphery and 
wasting of the lower extremities and muscles.  There was no 
evidence of leg edema or varicosities.  Deep tendon reflexes 
were 3+ bilaterally with 3/5 power in both lower extremities.  
The veteran did have coldness of the lower extremities with 
decreased dorsalis pedis and posterior tibial pulses.  There 
was decreased sensation throughout the upper and lower 
extremities.  The diagnosis was that of MS.  

The examiner noted that there was no evidence in the medical 
record of any complaint consistent with MS within 7 years of 
his discharge from service.  The earliest complaints 
consistent with MS (poor bladder control, numbness and 
paresthesia) occurred in the late 1980's and his complaint of 
numbness did not occur before this time.  Prior to that, his 
complaints were centered around his right knee pain from the 
injury to his knee.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Certain 
diseases shall be granted service connection if manifested to 
a compensable degree during a presumptive period after 
service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  

Multiple sclerosis may be service connected although not 
otherwise established in service if manifested to a degree of 
10 percent within 7 years from the date of separation from 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002), 38 C.F.R. §§ 3.307, 3.309 (2002).  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

There is of record competent evidence showing current 
disability due to MS in this case.  The VA Medical Center 
records have documented a definitive diagnosis of multiple 
sclerosis after service.  This diagnosis was rendered outside 
of the presumptive period for multiple sclerosis; however, 
the evidence of record shows as likely as not that the first 
manifestations of MS began during the presumptive period 
following service.  The Board finds that the medical evidence 
is in relative equipoise in this case.  

The medical evidence shows that the veteran complained of the 
presence of MS symptomatology such as headaches and numbness 
in service.  

Furthermore, the postservice medical evidence tends to 
support the veteran's assertions that he exhibited symptoms 
of MS within the presumptive period following service.  For 
example, a VA neurological study in 1992 notes that the 
veteran developed symptoms of MS in 1982, only 5 years after 
service.  

By extending the benefit of the doubt to the veteran, the 
Board concludes that service connection for MS is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
3.307, 3.309 (2002).  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, which has since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, given the favorable action taken hereinabove, the 
veteran is not prejudiced thereby and no further assistance 
in developing the facts pertinent to his claim is required.  
In this case, the Board finds that there is sufficient 
evidence of record to decide his claim properly.  



ORDER

Service connection for multiple sclerosis is granted. 


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

